EXHIBIT 10.2

 

Summary of Executive Bonus Plan

 

On February 9, 2005, the Compensation Committee of our Board of Directors
adopted an executive bonus plan effective beginning January 1, 2005. The
executive bonus plan was amended by the Compensation Committee effective
January 1, 2008. Under the amended executive bonus plan, our eligible executive
officers are eligible to receive (i) a quarterly bonus of up to a specified
percentage of any amount by which the Company’s consolidated adjusted pre-tax
income for such quarter exceeds the Company’s consolidated adjusted pre-tax
income for the same quarter of the prior year and (ii) an annual bonus of up to
a specified percentage of any amount by which the Company’s consolidated
adjusted pre-tax income for the fiscal year exceeds the Company’s consolidated
adjusted pre-tax income for the previous fiscal year. For purposes of the
executive bonus plan, “adjusted income” is defined as the Company’s consolidated
pre-tax income for the applicable quarter or annual period, less certain costs
that are excluded from the calculation on a quarterly or annual basis by the
Compensation Committee in its sole discretion.

 

The maximum participation percentage for our executive officers currently
eligible to participate in the plan is as follows:

 



PLAN PARTICIPANT

Maximum
Percentage
Participation In
Quarterly Bonus

Maximum
Percentage
Participation In
Annual Bonus

Frank F. Khulusi
President and Chief Executive Officer

 

2.85%

 

 

0.95%

 

Brandon H. LaVerne
Chief Financial Officer

 

0.90%

 

 

0.30%

 

Kristin M. Rogers
Executive Vice President—Sales and Marketing

 

0.90%

 

 

0.30%

 

Daniel J. DeVries
Executive Vice President—Consumer

 

0.90%

 

 

0.30%

 

 

The Compensation Committee may amend the foregoing percentages from time to time
in its sole discretion. In addition, the Compensation Committee may in its sole
discretion reduce the amounts that would otherwise be payable to any participant
for any period (including a complete elimination of all amounts identified under
the table above for the period). Any such reduction may be based on quantitative
or qualitative factors determined in the discretion of the Compensation
Committee.

 

--------------------------------------------------------------------------------